Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 Estate of Marlene Jean Hutchings,                      Appeal from the County Court at Law of
 Deceased                                               Lamar County, Texas (Tr. Ct. No. P-18065).
                                                        Memorandum Opinion delivered by Chief
 No. 06-17-00028-CV                                     Justice Morriss, Justice Moseley and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED AUGUST 4, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk